Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment received on June 21, 2022 has been entered in full.  
2.	Applicant’s amendment to the claims has been entered and based on the amendments claim rejections under 35 USC 112 on the respective claims and claim interpretation under 35 USC 112 (f)/6th paragraph on the respective claims have been withdrawn.

Allowable Subject Matter
Reasons of Allowance:
3. 	Claims 1-11 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		The reasons of allowance for claims 1, 9 and 11 should be evident from the previous office action mailed on 04/14/2022. All other claims depending on claims 1, 9 and 11 are allowable for just being dependent on claims 1, 9 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        June 28, 2022